Case 1:18-cv-24750-RNS Document 1-2 Entered on FLSD Docket 11/14/2018 Page 1 of 2



                                                     IN THE CIRCUIT COURT OF THE 11TH
                                                     JUDICIAL CIRCUIT IN AND FOR
                                                     MIAMI-DADE COUNTY, FLORIDA

                                                     CASE NO: 2018-034657-CA-01

  JOSE M. MEJIA,

                 Plaintiff,

  v.

  COMPREHENSIVE HEALTH SERVICES, INC.,

              Defendant.
  _________________________________________/

                DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

         PLEASE TAKE NOTICE THAT Defendant, COMPREHENSIVE HEALTH SERVICES,

  INC., has filed a Notice of Removal of Case No. 2018-034657-CA-01 pending before this Court,

  in the office of the Clerk of the United States District Court for the Southern District of Florida, a

  copy of which is attached as Exhibit A, removing this Case to federal court.

         PLEASE FURTHER TAKE NOTICE that pursuant to 28 U.S.C. § 1446(d), this Court may

  not proceed further with this case because the removal to federal court was effective upon the filing

  of the Notice of Removal together with this Notice. This Court must close this Case.

         Respectfully submitted this 14th day of November, 2018.

                                                        By: /s/ Elizabeth M. Rodriguez
                                                               Elizabeth M. Rodriguez
                                                               Florida Bar No. 821690
                                                               erodriguez@fordharrison.com
                                                               FordHarrison
                                                               One S.E. 3rd Avenue, Suite 2130
                                                               Miami, Florida 33131
                                                               Telephone: (305) 808-2143
                                                               Facsimile: (305) 808-2101
                                                               Attorney for Defendant




                                                                                                           EXHIBIT "B"
Case 1:18-cv-24750-RNS Document 1-2 Entered on FLSD Docket 11/14/2018 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing instrument has been forwarded

  to all counsel of record via electronic mail on this 14th day of November, 2018.

                                                               /s/Elizabeth M. Rodriguez


                                           SERVICE LIST

  Peter Michael Hoogerwoerd, Esq.
  pmh@rgpattorneys.com
  Nathaly Lewis, Esq.
  nl@rgpattorneys.com
  Carlos D. Serrano, Esq.
  cs@rgpattorneys.com
  REMER & GEORGES-PIERRE, PLLC
  44 West Flagler Street, Suite 2200
  Miami, FL 33130
  Telephone: 305-416-5000
  Facsimile: 305-416-5005




  WSACTIVELLP:9869689.1
